Judgment in favor of plaintiff Gilberto Pietri, for personal injuries, in the sum of $2,000 unanimously reversed, on the law, on the facts and in the exercise of discretion, and a new trial granted as to that plaintiff, without costs and without disbursements, unless Gilberto Pietri stipulates to accept $1,000 in lieu of the award to him of $2,000, in which event the judgment in his favor is modified to that extent and *819as thus modified affirmed, without costs and without disbursements. It is obvious that the award by verdict of $2,000 is excessive and not supported by the record. In all other respects the judgment as entered is affirmed, without costs and without disbursements to any party. Settle order on notice. Concur ■—'Stevens, J. P., Eager, Capozzoli, Tilzer and Staley, Jr., JJ.